DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (US 2019/0349055 A1) hereinafter Bhattad.

Regarding claims 1, 8, and 15 – Bhattad discloses collecting, by an access point (AP) communicating using a first bandwidth, a first set of channel quality metrics for an expanded bandwidth beyond the first bandwidth, refer to Figures 2, 4, 9-13, and paragraphs [0008], [0014], [0018], [0022] to [0024], [0027], [0049], [0050], [0067], [0074], [0076], [0079], [0082], [0085], [0087], [0089], [0093], [0094], [0100] to [0103], [0106], [0109], [0115], [0123], [0124], [0134], [0168], [0176], and claim 1.
receiving, from one or more stations, a second set of channel quality metrics for the expanded bandwidth, refer to Figure 11, and paragraphs [0008], [0014], [0018], [0029], [0049], [0067], [0085], [0089], [0090], and claims 5, 8.
determining, based on the first and second sets of channel quality metrics, an available portion of the expanded bandwidth, refer to Figure 1 and paragraphs [0023], [0024], [0035], [0038], [0071], [0073], [0074], [0078], [0082], [0098], [0099], [0116], [0122], [0134], and claims 6, 13.
initiating communication with the one or more stations using the available portion of the expanded bandwidth, refer to Figure 12 and paragraphs [0025], [0106], [0107], [0125], [0132], and claim 25.
Regarding claims 2 and 9 – Bhattad discloses transmitting, to the one or more stations, a request for the second set of channel quality metrics, refer to paragraphs [0084], [0096], [0109], [0123], [0130], [0157], and claims 4, 18, 29, 43.

Allowable Subject Matter

Claims 3-7,  10-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy et al. (US 2021/0344399 A1) discloses multiplex channel quality indicator (CQI) reports for link adaption.
Cheng et al. (US 2017/0303276 A1) discloses techniques for OFDMA rate adaption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
8 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465